      Case: 3:18-cv-00844-wmc Document #: 267 Filed: 09/11/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

MENARD, INC.,

       Plaintiff & Counter-defendant,                                   ORDER

       v.
                                                                     18-cv-844-wmc
DALLAS AIRMOTIVE, INC.,

       Defendant & Counter-claimant,

and

TEXTRON AVIATION, INC.,

       Defendant.


       The court held a final pretrial conference via Zoom on September 11, 2020, at

which the parties appeared by counsel. During that hearing, the court ruled on reserved

portions of motions in limine and directed the parties to file additional submissions as set

forth below.



                                         ORDER

       IT IS ORDERED that:

       1) Menards’ MIL No. 1 to exclude evidence of DAI’s business damages (dkt.
          #156) is now RESERVED. Menards may have until September 15, 2020, to
          brief whether DAI has sufficient evidence to go forward on its claim of
          economic damages. DAI may have until September 17, 2020, to respond.

       2) Menards’ MIL No. 2 to exclude evidence of DAI’s reputational damages (dkt.
          #158) is DENIED.

       3) Menards’ MIL No. 6 to exclude evidence of $565,000 aircraft sale proposal to
          Menards (dkt. #163) is DENIED. On or before September 16, 2020,
          Menards may submit a curative instruction on the admission of the $565,000
          aircraft sale proposal.
Case: 3:18-cv-00844-wmc Document #: 267 Filed: 09/11/20 Page 2 of 3




4) As for the reserved portion of Menards’ MIL No. 9 to exclude undisclosed
   expert witness and associated hearsay reports (dkt. #166), the court continue
   to RESERVE ruling. DAI’s proffer on DAI’s experts’ reliance on Zhou’s
   findings is due on or before September 15, 2020; Menard’s response is due
   September 17, 2020.

5) In light of Menards’ position that it no longer opposed the admission of
   employee records, the court clarifies its ruling on Menards’ MIL No. 10 to
   exclude DAI’s late-produced personnel and training records (dkt. #167). This
   motion is now DENIED.

6) As for the reserved portion of DAI’s MIL No. 5 to exclude DAI processes post-
   overhaul of the Menards’ engines (dkt. #180), that portion now is DENIED.
   DAI, however, may provide the court with a curative instruction on the limited
   consideration of this evidence by September 16, 2020.

7) The reserved portions of DAI’s MIL No. 6 to exclude damages other than
   actual damage to Menards’ engines (dkt. #182), DAI’s MIL No. 7 to exclude
   reference to public safety and safety of flight (dkt. #183) and DAI’s MIL No.
   9 to exclude claim for punitive damages (dkt. #261) remain RESERVED
   pending decision on whether Menards may pursue a punitive damages claim.

8) The reserved portion of Menards’ motion to permit Pratt & Whitney witness
   Christopher Hughes to testify via videoconference (dkt. #174) is GRANTED.

9) DAI’s motion to strike Hughes from Menards’ trial list (dkt. #211) is
   DENIED.

10)   On or before September 15, 2020, Menards and Textron should both
   provide a proposed, updated breach of contract claim instruction, including
   description of the contract terms themselves. The parties may respond to the
   other side’s submissions by September 17, 2020.

11)    Textron may have until September 15, 2020, to explain why the negligence
   claim should be dismissed. Menards may have until September 17, 2020, to
   respond.

12)   Menards may have until September 15, 2020, to propose additional or
   amended language to the defamation instruction. DAI may have until
   September 17, 2020, to respond.

13)   DAI may have until September 15, 2020, to propose additional or
   amended language for the abuse of privilege instruction. Menards may have
   until September 17, 2020, to respond.



                                    2
Case: 3:18-cv-00844-wmc Document #: 267 Filed: 09/11/20 Page 3 of 3




14)    Menards may have until September 15, 2020, to brief whether an abuse of
   privilege defense is available in the judicial immunity privilege context. DAI
   may have until September 17, 2020, to respond.

15)    DAI may have until September 15, 2020, to brief whether its counterclaims
   fail as a matter of law if a jury finds in favor of Menards on the negligence
   claim. Menards may have until September 17, 2020, to respond.

16)    DAI may have until September 15, 2020, to file revised expert narratives.

17)    On or before September 15, 2020, the parties should file all expert reports
   if they have not done so already.

18)   The parties should file any deposition designations by September 15, 2020,
   with objections and counter-designations due by September 17, 2020. If
   deposition designations are filed before September 15, 2020, objections and
   counter-designations are due two days thereafter.

19)   The parties should file exhibit lists by September 15, 2020, with objections
   due by noon on September 17, 2020. Electronic copies of all contested
   exhibits should be provided to the court also by noon on September 17, 2020.

20)   The court will hold follow-up Zoom conferences on September 17, 2020, at
   2:00 p.m. and September 18, 2020, at 2:00 p.m.

21)    The court will hold an in-person conference before the start of jury
   selection at 1:30 p.m. on Monday, September 21, 2020.

Entered this 11th day of September, 2020.

                                   BY THE COURT:


                                   /s/
                                   __________________________________
                                   WILLIAM M. CONLEY
                                   District Judge




                                     3
